IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00020-CR

AUDREKA LYNN TURNER,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 361st District Court
                               Brazos County, Texas
                         Trial Court No. 09-03568-CRF-361


                           MEMORANDUM OPINION


       Audreka Turner entered an open guilty plea to the state-jail felony offense of

theft of property valued at less than $1,500 with two prior theft convictions. The trial

court assessed a fifteen-month state-jail term. Turner appealed.

       Turner’s appointed appellate counsel has filed a motion to withdraw and an

Anders brief, asserting that she has diligently reviewed the appellate record and that, in

her opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,
18 L. Ed. 2d 493 (1967). Turner filed a pro se response; however, she does not raise any

arguable issues. The State waived the filing of a brief. We will affirm.

          In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. at 1400;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440

(1988).

          We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment. Counsel must send Turner

a copy of our decision by certified mail, return receipt requested, at Turner’s last known

address. TEX. R. APP. P. 48.4. Counsel must also notify Turner of her right to file a pro se

petition for discretionary review. Id.; see also Ex parte Owens, 206 S.W.3d 670, 673-74

(Tex. Crim. App. 2006).       We grant counsel’s motion to withdraw, effective upon

counsel’s compliance with the aforementioned notification requirement as evidenced by

“a letter [to this Court] certifying [her] compliance.” See TEX. R. APP. P. 48.4.


                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 21, 2012
Do not publish
[CR25]

Turner v. State                                                                       Page 2